Citation Nr: 1045169	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  04-43 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether an October 1992 rating decision that denied 
entitlement to service connection for a right shoulder strain 
disorder should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).

2.  Whether an October 1992 rating decision that denied 
entitlement to service connection for a left shoulder strain 
disorder should be revised or reversed on the grounds of CUE.

3.  Entitlement to service connection for a sinus disorder, to 
include sinusitis.

4.  Entitlement to service connection for a low back disorder, to 
include as secondary to cervical spine degenerative joint 
disease.

5.  Entitlement to service connection for hemorrhoids, to include 
as secondary to hypertension.

6.  Entitlement to service connection for Raynaud's disease, to 
include as secondary to hypertension.

7.  Entitlement to service connection for tinnitus, to include as 
secondary to hypertension.

8.  Entitlement to an evaluation in excess of 20 percent 
disabling for hypertension.

9.  Entitlement to an evaluation in excess of 30 percent 
disabling for degenerative joint disease of the cervical spine 
with radiculopathy.

10.  Entitlement to an evaluation in excess of 20 percent 
disabling for left shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2004, October 2007, and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.

In written argument dated in September 2008, the Veteran raised 
the issue of entitlement to service connection for systemic lupus 
erythematosus (SLE).  As this matter is not currently developed 
or certified for appellate review, it is referred to the RO for 
appropriate action.

A review of the evidence reflects that the Veteran has asserted 
that he is unemployable due to, at least in part, his service-
connected disabilities.  As this matter has not yet been 
addressed by the Agency of Original Jurisdiction, it is hereby 
referred to the RO for appropriate action.  Rice v. Shinseki, 22 
Vet. App. 447, 453- 54 (2009).

The issues of entitlement to service connection for hemorrhoids, 
to include as secondary to hypertension, entitlement to service 
connection for Raynaud's disease, to include as secondary to 
hypertension, entitlement to service connection for tinnitus, to 
include as secondary to hypertension, and entitlement to an 
evaluation in excess of 30 percent disabling for degenerative 
joint disease of the cervical spine with radiculopathy, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An October 1992 RO rating decision denied service connection 
for right and left shoulder strain disorders; the Veteran did not 
perfect a timely appeal.

2.  The October 1992 RO rating decision denying service 
connection for right and left shoulder strain disorders was 
consistent with and reasonably supported by the evidence then of 
record, and the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the outcome.

3.  A sinus disorder is shown to be causally related to the 
Veteran's active service.

4.  A low back disorder is shown to be related to the Veteran's 
active service and to be causally related to the Veteran's 
service-connected cervical spine disorder.

5.  The left shoulder disability is not manifested by limitation 
of motion to 25 degrees from the side, ankylosis, history of 
recurrent dislocations, or impairment of function of the clavicle 
or scapula, including dislocation, nonunion, or malunion of the 
clavicle or scapula.

6.  In June 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of this appeal of the issue of entitlement to an 
evaluation in excess of 20 percent disabling for hypertension is 
requested.


CONCLUSIONS OF LAW

1.  The October 1992 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  The October 1992 RO rating decision denying service 
connection for right and left shoulder strain disorders was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).

3.  A sinus disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

4.  A low back disorder was incurred in service and/or is 
proximately due to or the result of service-connected cervical 
spine disorder.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2010).

5.  The criteria for an evaluation higher than 20 percent for 
chronic strain of the left shoulder are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.71a, Plate I, Diagnostic Code 5201 (2010).

6.  The criteria for withdrawal of a Substantive Appeal by the 
appellant of this issue of entitlement to an evaluation in excess 
of 20 percent disabling for hypertension have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service connection 
for left shoulder strain.  In Dingess, the Court held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant with regard to the claim of 
entitlement to an evaluation in excess of 20 percent disabling 
for left shoulder strain.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records.  The Veteran 
has submitted relevant treatment records from the Oklahoma City 
Clinic, Deaconess Hospital, and from Drs. J.C., H., M.P., S.D., 
B.N.E., G.A., J.E., P.M., J.L., and C.H., and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  The appellant 
was afforded relevant VA medical examinations in August 2007 and 
June 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In regard to the Veteran's claims of entitlement to service 
connection for a sinus disorder, to include sinusitis, and 
entitlement to service connection for a low back disorder, to 
include as secondary to cervical spine degenerative joint 
disease, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Lastly, VA's duties to notify and assist are not applicable to 
CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 
235 (2004).

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Evidence of 
a temporary flare-up, without more, does not satisfy the level of 
proof required to establish an increase in disability.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection 
for disabilities on a secondary basis, 38 C.F.R. § 3.310, was 
amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the Court, specifically 
Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation 
addressed whether a service connected disability was the cause of 
a secondary disability.  The Allen decision provides for 
consideration of whether a service-connected disability 
aggravates a non-service-connected disability.  The change in 
regulations includes the holding from Allen in a new section, 38 
C.F.R. § 3.310(b).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

A.  Sinusitis

The Veteran seeks entitlement to service connection for a sinus 
disorder, to include sinusitis.  The Veteran contends that he has 
had sinusitis since service.  He reports that he had multiple 
nose bleeds, stuffy nose, and associated headaches in service.  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any sinus disorder, 
including sinusitis.

The Veteran's post service treatment records reveal that in 
October 2003 the Veteran was noted to have clear sinuses.  Dr. 
J.C., in statements dated in September 2004, November 2004, and 
December 2004, indicated that based upon the Veteran's reports, 
it was his opinion that the Veteran's recurrent allergy and sinus 
problems "are likely" related to his military service.

In January 2005 the Veteran was diagnosed with vasomotor rhinitis 
with Eustachian tube dysfunction.  However, no opinion was 
rendered regarding the etiology of the condition.

In January 2005 Dr. C.H. rendered the opinion that the Veteran's 
reported symptoms in service were possibly related to vasomotor 
rhinitis.  The physician noted that this was particularly 
possible due to allergy testing ruling out an allergic basis for 
the Veteran's symptoms.

The Board finds that entitlement to service connection for 
sinusitis is warranted.  The Veteran has competently and credibly 
reported that he had sinus difficulties in service and has had 
these difficulties since service.  The Veteran was diagnosed with 
a sinus disorder as early as September 2004.  Subsequently, the 
Veteran has been diagnosed with vasomotor rhinitis.  The 
Veteran's physicians have submitted multiple statements 
indicating that the Veteran's sinus disorder is likely related to 
the Veteran's active service.  As such, affording the Veteran the 
benefit of the doubt, entitlement to service connection for a 
sinus disorder is granted.

B.  Low Back Disorder

The Veteran seeks entitlement to service connection for a low 
back disorder.  The Veteran contends that his current low back 
disorder is due to his in service car accident.  The Veteran also 
contends that his low back disorder is due to or permanently 
aggravated by his service connected cervical spine disorder.

The Veteran's service treatment records reveal that the Veteran 
was treated for complaints of low back pain after an auto 
accident in December 1981.  The Veteran was noted to have some 
lumbar spasm on the right and was diagnosed with right lumbar 
strain.

The Veteran's post service treatment records reveal that in 
October 2003 the Veteran was diagnosed with degenerative 
arthritis and decreased range of motion of the back.  In August 
2004 the Veteran's physician, Dr. J.C., indicated that the 
Veteran's low back disorder may be related to the Veteran's 
accident in service.

In statements submitted by Dr. J.C., dated in September 2004, 
November 2004, and December 2004, the physician indicated that 
based upon the Veteran's reports it was his opinion that the 
Veteran's back disorder is the result of the accident suffered in 
service.

In a physician's note, dated in November 2004, the Veteran's low 
back disorder was noted to be likely not related to the Veteran's 
accident in service.  A subsequent note from the same physician 
amends the letter to indicate that it is as likely as not that 
the Veteran's low back disorder is a result of an accident in 
service.  In a statement dated in December 2004, the Veteran's 
physician reports that the Veteran's low back disorder is related 
to the Veteran's in service accident.

In January 2005 the Veteran underwent a magnetic resonance 
imaging (MRI) scan of the lumbar spine.  The scan revealed very 
minimal disc bulge at L3-L4 without significant narrowing of the 
central canal and very minimal narrowing of the neuroformina 
bilaterally without compromise.

In September 2005 the Veteran underwent a VA Compensation and 
Pension (C&P) spine examination.  The Veteran reported that he 
was involved in a car accident in service and has suffered low 
back spasms and low back pain since that time.  The Veteran 
reported that the spasms have progressed since his period of 
active service and that they were daily.  After physical 
examination the Veteran was diagnosed with degenerative joint 
disease of the lumbar spine.  The examiner noted that there was 
evidence in the service medical record that the Veteran 
complained of back pain and back spasms in service.  However, the 
examiner stated that there were no records available showing 
complaints of back pain until the first note from Dr. C. in 1999.  
In addition, the examiner indicated that there were no records of 
any low back symptomology between 1981 and 1999 as would be 
expected if the 1981 injury was of significant severity to cause 
accelerated degenerative joint disease of the lumbar spine.  The 
examiner rendered the opinion that the Veteran's current lumbar 
spine degenerative joint disease was not caused by or a result of 
the 1981 injury while in service.

In February 2006, the Veteran's chiropractor rendered the opinion 
that the Veteran's low back pain was likely due to the Veteran's 
in service accident.  The provider reported that examination 
reveals that the Veteran has lumbalgia secondary to sacroiliac 
misalignment and resultant pelvic imbalance.  The provider noted 
that this condition most likely is due to sprain of the 
sacroiliac joints due to trauma.  The chiropractor indicated that 
it often takes years for the tissue surrounding a lesion to 
become so affected as to cause symptomology and that it takes a 
notable trauma to cause enough soft tissue instability at the 
sacroiliac joint to allow as much rotation and imbalance as the 
Veteran exhibits.  Therefore, the chiropractor indicates that if 
the Veteran did not have any pelvic imbalance prior to service, 
the Veteran's current low back disorder is due to the pelvic 
imbalance caused by the accident in service.

In March 2007, Dr. J.C. reported that the Veteran's condition 
required frequent bed rest.  Subsequently, in March 2007 Dr. J.C. 
noted the Veteran to be diagnosed with pain in the lumbar spine.  
The physician provided an opinion that "it appears as likely as 
not that the problem from which he currently suffers are related 
to his military duty."  However, the physician provides no 
rationale for his statement.

In September 2007 the Veteran was afforded a VA C&P examination.  
The Veteran reported that he had a low back condition for the 
prior 26 years.  He indicated that he has stiffness with 
movement, weakness when performing activities, muscle spasms, and 
tingling.  The pain was noted to be constant and to travel down 
to the buttocks and legs, bilaterally.  The pain was burning, 
aching, sharp, cramping, and dull in nature and was reported to 
be a level 8 out of 10.  The pain was elicited by standing, 
lifting, and reaching and was relieved by medication.  The 
Veteran indicated that he can function with the pain with 
medication.  The Veteran reported 11 incidents of incapacitation 
for a total of 44 days during the prior 12 months.  The Veteran 
indicated that they occurred once a month and lasted 4 days.  The 
Veteran indicated that he was unable to perform daily job 
activities, has limitations on bending, lifting and squatting, 
and cannot stand or walk for prolonged periods of time due to 
pain, stiffness, weakness, muscles spasms and tingling in the 
lower back that travels down to the buttocks and legs, 
bilaterally.  Physical examination revealed no evidence of 
radiating pain on movement.  Muscle spasm was absent and there 
was no tenderness noted.  The straight leg raising test was 
negative bilaterally.  There was no ankylosis of the lumbar 
spine.  Ranges of motion of the lumbar spine were reduced.  
Neurological examination revealed normal motor, sensory, and 
reflex function.  The examiner diagnosed the Veteran with lumbar 
spondylosis and rendered the opinion that it was not at least as 
likely as not that the Veteran lumbar condition is secondary to 
the Veteran's cervical spine condition.  The examiner noted that 
although the Veteran complained of back disorders in 1981, the 
Veteran did not again complain of his low back condition until 
1999 and there would be records of low back symptomology if the 
1981 injury was of such severity to cause degenerative joint 
disease of the lumbar spine.

In February 2008 the Veteran underwent a private medical 
examination.  The physician noted that the Veteran's original 
motor vehicle accident in 1981 was a strain of the cervical and 
thoracic spine and less in the lumbar spine.  The physician 
reported that the continued tightness in the cervical and 
thoracic spine would cause continued tightness in the lumbar 
spine that would cause increased pressure on the discs causing 
the discs to deteriorate faster than in normal aging.  The 
physician rendered the opinion that it was more likely than not 
that this is the reason for the Veteran's lumbar problems.

The Board finds that entitlement to service connection for a low 
back disorder is warranted.  The Veteran's service treatment 
records reveal that the Veteran complained of low back disorder 
while in service.  The service treatment records reveal that the 
Veteran was noted to have spasms of the low back after an in 
service car accident.  After service, the Veteran has been 
diagnosed with a low back disorder and the Veteran's private 
physicians have associated the Veteran's low back disorder with 
the Veteran's in service car accident and with the Veteran's 
service-connected cervical spine disorder.  As such, entitlement 
to service connection for a low back disorder is granted.

III.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a RO rating decision dated in October 2007 the Veteran was 
awarded entitlement to service connection for a chronic shoulder 
strain of the left shoulder, effective March 28, 2007, and 
evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5201.  The Veteran appealed this initial 
evaluation of his left shoulder disability.

The first four digits of that diagnostic code indicate that the 
schedule for shoulder disabilities lists no rating criteria that 
exactly matches the Veteran's disability, so that the criteria 
for an analogous rating was used.  38 C.F.R. § 4.20.  The second 
part of that code indicates that Diagnostic Code 5201, which 
governs limitation of motion of the arm, was used by analogy to 
rate the Veteran's shoulder disorder.

Ratings for functional impairment of the upper extremities depend 
on which extremity is the major extremity, i.e., the one 
predominantly used by the individual.  Only one extremity is 
considered to be major and a person is presumed to be right-
handed unless there is evidence of left-handedness.  38 C.F.R. § 
4.69.  The Veteran was noted to be right-hand dominant in a June 
2008 examination report.  Thus, the rating for the left shoulder 
is to be made on the basis of the left upper extremity being the 
minor extremity.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court 
has held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

VA regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 ("functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is impeded"); 
see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

A 20 percent rating is assigned for limitation of motion at 
shoulder level on the major or minor side.  A 30 percent rating 
is assigned for limitation of motion to midway between side and 
shoulder level on the major side; and a 20 percent rating is 
assigned for limitation of motion to midway between side and 
shoulder level on the minor side.  A 40 percent rating is 
assigned for limitation of motion of the arm to 25 degrees from 
side on the major side; and a 30 percent rating is assigned for 
limitation of motion of the arm to 25 degrees from side on the 
minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
Veteran reported on an April 2009 VA examination that she was 
right-handed; thus, her right shoulder is considered the major 
side.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 90 
degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

In June 2006 the Veteran underwent a MRI scan of the left 
shoulder.  The MRI was interpreted as showing moderate joint 
effusion, increased signal in the supraspinatus tendon consistent 
with tendinopathy, probable incomplete or parital tear of the 
supraspinatus tendon without retraction, edema in the humeral 
head probably from degenerative joint disease or contusion.

In February 2007 the Veteran underwent an MRI of the left 
shoulder.  The MRI was interpreted to show partial tear or focal 
tendinopathy at the articular surface of the supraspinatus 
tendon, osteochondral collapse of the superior lateral aspect of 
the humeral head with underlying marrow edema, focal 
osteonecrosis or degenerative change at the medial aspect of the 
humeral head, joint body or prominent osteophyte in the axillary 
pouch, subacromial bursitis, and acromioclavicular joint 
hypertrophy.

In August 2007 the Veteran was afforded a VA C&P examination.  
The Veteran reported that his shoulder condition manifested 
weakness with use and movement, swelling, and a sensation of 
prickly, tenderness, and subluxation.  The Veteran did not have 
stiffness, heat, redness, giving way, lack of endurance, locking, 
fatigability, and dislocation.  The pain was noted to be constant 
and to travel to the outside of the arm.  The pain was burning, 
aching, sharp, sticking, and tingling in nature and had a 
severity of 7 out of 10.  The pain could be elicited by minor 
activities and casual movements and is relieved by medication.  
The Veteran reported pain, weakness, swelling, tenderness, 
subluxation, and a prickly feeling that travels to the outside of 
the arm.  The Veteran reported that the condition did not cause 
incapacitation.  The Veteran has not had any prosthetic implants 
of the joint.  The Veteran was unable to reach above shoulder 
height or perform lifting due to pain, weakness, swelling, 
tenderness, subluxation, and a prickly feeling in the shoulder.  
Physical examination revealed weakness and a guarding of 
movement.  There was no edema, effusion, tenderness, redness, 
heat, or subluxation.  The range of motion of the left shoulder 
was 70 degrees of flexion, 90 degrees of abduction, 30 degrees of 
external rotation, and 40 degrees of internal rotation.  Pain 
occurred at the end of each range of motion.  The left shoulder 
joint function was additionally limited by pain after repetitive 
use.  The left shoulder was not additionally limited by fatigue, 
weakness, lack of endurance, and incoordination.  The examiner 
diagnosed the Veteran with chronic shoulder strain.

In October 2007 the Veteran underwent left shoulder arthroscopy 
comprising of a subacromial decompression and open distal 
clavicle excision. 

At a local hearing in May 2008 the Veteran reported that he had 
been told that he had lost 40 percent of the strength in his 
shoulder

In June 2008 the Veteran was afforded a VA C&P examination.  The 
Veteran reported that he had pain of a level 7 out of 10 
constantly.  He described the pain as dull.  He also complained 
of weakness, occasional stiffness.  He denied swelling, heat or 
redness.  He complained of fatigability and lack of endurance.  
He denied any flare-ups.  The Veteran reported that his shoulder 
pops out occasionally and he has to pop it back in.  He denied 
using any assistive device for his shoulder and denied any 
history of trauma or injury.  The Veteran denied a history of 
dislocation or recurrent subluxation.  He reported that the 
condition affected his employment because he could not lift as 
much as required.  He stated that he was medically retired from 
the post office due to his condition.  Physical examination 
revealed normal configuration, no joint deformity, deviation, or 
muscle atrophy.  There was slight tenderness to palpation on the 
anterior aspect of the left shoulder.  The left shoulder was 
negative for laxity.  The range of motion of the left shoulder 
was flexion of 0 to 100 degrees, abduction of 0 to 120 degrees, 
external rotation of 0 to 90 degrees, and internal rotation of 0 
to 80 degrees.  Pain was noted at the end points of the range of 
motion.  Pain was evidence by guarding of the shoulder joint.  
Repetition of range of motion produced a five degree decrease in 
function secondary to pain.  An X-ray examination of the left 
shoulder did not reveal any degenerative changes.  The Veteran 
was diagnosed with chronic left shoulder strain.

The Board finds that entitlement to an evaluation in excess of 20 
percent disabling is not warranted at any point during the period 
on appeal for the Veteran's left shoulder disability.  At no 
point during the period on appeal did the Veteran's left shoulder 
manifest limitation of motion to 25 degrees from the side.  Even 
when considering the Veteran's complaints of pain, functional 
impairment rising to limitation of motion to 25 degrees from the 
side in the left shoulder is not present.  38 C.F.R. §§ 4.40 and 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, 
entitlement to an evaluation in excess of 20 percent disabling is 
not warranted under Diagnostic Code 5201.

The medical evidence does not show malunion of the humerus or any 
present recurrent dislocation at the scapulohumeral joint with 
frequent episodes of guarding of all arm movements as 
contemplated under Diagnostic Code 5202.  Examination in 
September 2007 and June 2008 did not reveal any recurrent 
dislocation and in the examination report dated in June 2008 the 
Veteran denied a history of dislocation or recurrent subluxation 
even though he indicated that his shoulder "pops out" 
occasionally and that he has to pop it back in.  As the 
preponderance of the evidence is against any recurrent 
dislocation a rating higher than 20 percent does not apply under 
Diagnostic Code 5202.

Other diagnostic codes for shoulder disabilities that provide 
disability ratings greater than 10 percent are not more 
appropriate because there is no evidence or allegation that 
supports their application.  As the evidence of record reveals a 
normal configuration of the left shoulder with no joint 
deformity, deviation, or muscle atrophy in June 2008, there is no 
medical evidence or opinion on record, for example, supporting a 
finding under Diagnostic Code 5203, for impairment of function of 
the clavicle or scapula, including dislocation, nonunion, or 
malunion of the clavicle or scapula.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

There also is no medical evidence or opinion on record supporting 
a finding of ankylosis of the scapulohumeral articulation under 
Diagnostic Code 5200.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)]. Significantly, the September 2007 
and June 2008 VA examiners specifically find a substantial range 
of motion of the left shoulder.

A separate neurological rating for the left shoulder also is not 
warranted.  As noted below, the evidence of record reveals that 
the Veteran's neurological conditions are associated with the 
Veteran's service-connected cervical spine disorder and are 
currently evaluated as part of the Veteran's degenerative joint 
disease of the cervical spine with radiculopathy.  As such, to 
afford the Veteran a separate neurological evaluation regarding 
these symptoms as associated with the Veteran's left shoulder 
would be impermissible pyramiding.  38 C.F.R. § 4.14; see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Thus, the medical evidence shows that a rating higher than 20 
percent is not warranted for the left shoulder disability.

IV.  Clear and Unmistakable Error

The Veteran contends that the RO's October 1992 RO rating 
decision denying service connection for right and left shoulder 
strain disabilities involved clear and unmistakable error.  The 
Veteran argues that the evidence relied upon by the RO in October 
1992 rating decision was the same evidence subsequently relied 
upon by the RO when entitlement to service connection for 
granted.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
the assignment of disability ratings, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for a 
claim of CUE to be valid, there must have been an error in the 
prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the 
error must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Id.  Simply to claim CUE on the basis 
that the previous adjudication improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non- specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
It is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, the 
rating decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  38 
C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination: (1) 
[E]ither the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel, 6 Vet. 
App. at 245, quoting Russell, 3 Vet. App. at 313-14.

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege clear and unmistakable error with 
the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 
104 (2003).  The Board will therefore adjudicate the merits of 
his claims.

The RO denied the Veteran's claim of entitlement to service 
connection for right and left shoulder strain disabilities in 
October 1992.  The Veteran filed a timely notice of disagreement 
with the RO's decision; however, the Veteran did not perfect his 
appeal.  Therefore, the October 1992 RO rating decision is final.  
38 U.S.C.A. § 7105(c).  One method of attacking the finality of 
those decisions is to show that they involved clear and 
unmistakable error or CUE.

The Veteran contends that clear and unmistakable error exists in 
the October 1992 rating decision because the evidence relied upon 
to subsequently grant his claims of entitlement to service 
connection for right and left shoulder disabilities was the same 
as that which the RO relied upon in denying his claim in October 
1992.

For a finding of CUE, the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  See Russell v. Principi, 3 
Vet. App. at 313-14.  For the result of the Veteran's claim to 
have been manifestly changed by the RO consideration of this 
claim, it must have been absolutely clear at that time that a 
different result would have ensued.  Otherwise, the error 
complained of cannot be deemed clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. at 43-44.

At the time of the RO's October 1992 rating decision service 
connection could be established for disability resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a pre- existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1992); 38 C.F.R. § 3.303 (1992).  Regulations also provided that 
service connection could be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, established that the disease was incurred in service.  
38 C.F.R. § 3.303 (1992).

At the time of the RO's October 1992 rating decision, the 
pertinent evidence regarding the Veteran's right and left 
shoulder disabilities included records indicating that in January 
1986 and March 1986 the Veteran complained of left shoulder and 
arm pain.  In March 1986 the Veteran complained of bilateral 
shoulder pain.  In April 1986 the Veteran complained of weakness 
in the left arm shoulder.  In May 1988 the Veteran complained of 
right shoulder pain.  In January 1990 the Veteran complained of 
right shoulder and left shoulder pain.  From May 1990 to June 
1990 the Veteran's records reveal that he was treated for 
shoulder pain.

In a treatment record, dated in September 1990, the Veteran was 
noted to complain of bilateral shoulder pain.  The Veteran was 
noted to have had a right shoulder dislocation three years prior.  
He was diagnosed with right acromioclavicular joint arthritis and 
bilateral impingement syndrome.

In August 1991 the Veteran complained of shoulder pain.  In 
February 1992 the Veteran complained of bilateral shoulder pain 
and was diagnosed with right acromioclavicular joint arthritis 
and bilateral impingment syndrome.  In May 1992 the Veteran 
complained of bilateral shoulder pain and was noted to have 
significant weakness in both shoulders.

In July 1992 the Veteran was afforded a VA C&P examination.  The 
Veteran reported that he had left shoulder tendonitis and that 
his right shoulder probably had the same disorder.  Physical 
examination of the shoulders revealed a range of motion of 
abduction and flexion to 180 degrees and internal and external 
rotation of 90 degrees.  There were no abnormalities noted 
regarding the shoulders.

The RO, in the October 1992 rating decision, determined, based 
upon the evidence of record, that the preponderance of the 
evidence was against a finding that the Veteran was diagnosed 
with right and left shoulder disabilities and, therefore, denied 
entitlement to service connection.

Therefore, as there is evidence of record, including negative x-
rays of the Veteran's shoulders, prior to the October 1992 RO 
rating decision, and the Veteran has not indicated that any of 
the facts present in the record prior to the October 1992 RO 
rating decision were incorrect, the Board concludes that the 
correct facts, as known at the time, were before VA adjudicators 
at the time of the October 1992 RO rating decision and that the 
statutory and regulatory provisions extant at the time were 
correctly applied.  The Board finds that there was no error which 
was undebatable and of the sort which, had it not been made would 
have manifestly changed the outcome at the time it was made.

V.  Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant, through his authorized representative, 
at his hearing before the undersigned Acting Veteran's Law, 
indicated that he desired to withdraw his appeal regarding the 
issue of entitlement to an evaluation in excess of 20 percent 
disabling for hypertension.  The withdrawal on the record at the 
Veteran's hearing was later reduced to writing and incorporated 
into the record in the form of a written transcript, the 
transcript of that hearing has been accepted as his withdrawal of 
the substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  Hence, there remain no allegations of errors of fact or 
law for appellate consideration in regard to the issue of 
entitlement to an evaluation in excess of 20 percent disabling 
for hypertension.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The October 1992 rating decision that denied entitlement to 
service connection for a right shoulder strain disorder was not 
clearly and unmistakably erroneous.

The October 1992 rating decision that denied entitlement to 
service connection for a left shoulder strain disorder was not 
clearly and unmistakably erroneous.

Entitlement to service connection for a sinus disorder, to 
include sinusitis, is granted.

Entitlement to service connection for a low back disorder, to 
include as secondary to cervical spine degenerative joint 
disease, is granted.

Entitlement to an evaluation in excess of 20 percent disabling 
for left shoulder strain is denied.

The appeal of the issue of entitlement to an evaluation in excess 
of 20 percent disabling for hypertension is dismissed.


REMAND

The Veteran seeks entitlement to service connection for 
hemorrhoids, to include as secondary to service-connected 
hypertension.  The Veteran contends that he has had hemorrhoids 
since service.  In a treatment note, dated in June 1995 the 
Veteran was diagnosed with external hemorrhoids.  In July 2000 
the Veteran was diagnosed with probable hemorrhoids.  In a 
private treatment note, dated in December 2006 the Veteran was 
reported to have small internal hemorrhoids that the physician 
was certain caused some bleeding.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and/or etiology of his hemorrhoids.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or obtain 
a medical opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a disease 
or symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient medical 
evidence to make a decision.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board notes that the Veteran is competent to report that he 
had hemorrhoids in service and that he has had hemorrhoids since 
separation from service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  The Veteran's post service treatment 
records reveal that the Veteran is currently diagnosed with 
hemorrhoids.  As such, the Board finds it necessary to afford the 
Veteran a VA medical examination to determine whether the 
Veteran's current hemorrhoids are related to any hemorrhoids in 
service and/or to related to or permanently aggravated by the 
Veteran's service-connected hypertension.

The Veteran seeks entitlement to service connection for Raynaud's 
disease, to include as secondary to service-connected 
hypertension.  At the hearing, dated in June 2009, the Veteran 
contended that his Raynaud's disease is associated with his 
service connected hypertension.

The Veteran was diagnosed with Raynaud's phenomenon by a private 
physician in December 2003.  No opinion regarding the etiology of 
the Veteran's disorder was noted.

In March 2007 Dr. J.C. reported that the Veteran was diagnosed 
with Raynaud's phenomenon.  Dr. J.C. provided the opinion that 
"it appears as likely as not that the problems from which he 
currently suffers are related to his military duty."  However, 
the physician provides no rationale for his statement.  

In June 2008 the Veteran was afforded a VA C&P examination.  The 
Veteran complained of poor circulation, numbness, and tingling on 
the bilateral toes and fingers that began in 1992.  He indicated 
that the symptoms usually last for 10 to 20 minutes and that it 
depends on the weather outside or related to stress.  He 
indicated that the episodes of numbness and tingling occurred at 
least two to three times a week during the wintertime.  The 
symptoms were noted to be worse during the winter.  After 
physical examination the Veteran was diagnosed with Raynaud's 
disease.  The examiner rendered the opinion that the Veteran's 
condition was less likely than not related to the Veteran's 
hypertension.  The examiner based the opinion on the medical 
literature.  However, the Board notes that the examiner did not 
provide any opinion regarding whether the Veteran's Raynaud's 
disease is directly related to the Veteran's active service.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board has no discretion and must remand the 
claim for the Veteran to be afforded an adequate VA medical 
examination.

In regarding the Veteran's claim of entitlement to an evaluation 
in excess of 30 percent disabling for degenerative joint disease 
of the cervical spine with radiculopathy, the Veteran was 
afforded a VA C&P examination in December 2003.  The Veteran 
complained that he suffered from pain in the neck for the prior 
16 years.  The pain was reported to be constant and to travel to 
the shoulders.  The pain was described as aching, sharp, 
cramping, and sticking in nature.  The Veteran reported that his 
condition did not cause any incapacitation.  Physical examination 
did not reveal any postural problems.  The gait was within normal 
limits.  There was no radiating pain on movement with no evidence 
of muscle spasm.  There was no evidence of tenderness.  The range 
of motion cervical spine was 30 degrees of flexion, 30 degrees of 
extension, 25 degrees of right lateral flexion, 15 degrees of 
left lateral flexion, 30 degrees of right rotation, and 20 
degrees of left rotation.  Range of motion of the cervical spine 
was not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis of the 
spine and there were no signs of intervertebral disc syndrome 
present.  The peripheral nerve examination was within normal 
limits.  Neurological examination of the upper extremities 
revealed motor and sensory function within normal limits, right 
upper extremity reflexes of biceps jerk of 1+ and triceps jerk of 
1+.  The left upper extremity showed reflexes of biceps jerk of 
1+ and triceps jerk of 1+.  The Veteran was diagnosed with 
degenerative joint disease of the cervical spine with 
radiculopathy.  

In December 2004 the Veteran underwent a private examination of 
his neck.  The Veteran reported that he had increasing problems 
over the prior 12 months with right arm numbness.  Otherwise, the 
Veteran reported that he did not have any significant symptoms.  
The Veteran did not complain of any bowel or bladder dysfunction 
or any motor dysfunction.  Neurological examination revealed 
motor strength of 5/5 in a symmetric pattern.  Tone was normal.  
Sensory examination with a 10 to 20 percent decrease in pinprick 
overlying the right C5, C6, C7, C8, T1, L4, L5, and S1 dermatomes 
on the right when compared to the left.  Dorsal columns were 
intact.  Muscle stretch reflexes were absent in the upper 
extremities.  The physician noted continued issues regarding 
cervical spondylosis and stenosis.

A December 2004 MRI of the cervical spine revealed stenosis of 
the cervical spinal canal.  A December 2004 needle EMG revealed 
no radiculopathy, neuropathy, or myopathy in the right arm.

In March 2005 the Veteran underwent an MRI of the cervical spine 
that revealed clinically significant cervical spine stenosis with 
narrowing at C4-C5 and C5-C6.  In March 2005 the Veteran was 
noted to be symptomatic along the nerve roots at C5 and C6.

In December 2006 the Veteran was afforded a VA C&P cervical spine 
examination.  The Veteran reported that he experiences pain 
constantly.  The pain was indicated to travel to the shoulders, 
arms, hands, and fingertips.  The pain was burning, sharp, 
sticking, tingling, and pricking in nature and a level 8 out of 
10 in severity.  The pain was brought about by movement and 
certain positions of the body.  The pain is relieved by rest, 
medication, ice, and hot packs.  The Veteran indicated that he 
could function at the time of pain with his medication.  The 
Veteran experienced headaches at the base of the head with pain, 
weakness, tingling, numbness in the neck that travels to the 
shoulders, arms, hands, and fingertips.  The Veteran reported 20 
incidents of incapacitation over the prior year that equate to 80 
days.  The incapacitating episodes are as often as 1 time a month 
lasting for 4 days.  During an episode the Veteran cannot 
concentrate or read, and is unable to take care of his personal 
needs such a washing or dressing himself, lift; cannot perform 
daily job duties; is unable to drive; and is unable to 
participate in any type of physical, social or recreational 
activities due to the constant headaches at the base of the head 
and pain, weakness, tingling, and numbness in the neck that 
travels to the shoulders, arms, hands, and fingertips.  Physical 
examination of the cervical spine revealed posture within normal 
limits, gait within normal limits and no need for an assistive 
device for ambulation.  There was evidence of radiating pain on 
movement into both arms, with no evidence of muscle spasm.  There 
was no evidence of tenderness and no ankylosis of the cervical 
spine.  Range of motion of the cervical spine was 8 degrees of 
flexion, 12 degrees of extension, 10 degrees of right lateral 
flexion, 10 degrees of left lateral flexion, 10 degrees of right 
rotation, and 30 degrees of left rotation.  All with pain at the 
end of the range of motion.  The joint function of the spine was 
additionally limited by pain, fatigue, weakness, incoordination 
and lack of endurance with repetitive movement.  Inspection of 
the spine revealed a normal head position with symmetry in 
appearance.  There was asymmetry of spinal motion of the cervical 
spine and reduced symmetry of motion because of the pain.  There 
were signs of intervertebral disc syndrome of motor weakness of 
bilateral right and left neck rotations of 2/5, 2/5 respectively 
and bilateral right and left shoulder elevations of 2/5, 2/5 
respectively at C3; motor weakness of bilateral right and left 
shoulder elevation of 2/5, 2/5 respectively at C4; sensory 
deficit of bilateral shoulders and bilateral upper arms and motor 
weakness of bilateral right and left shoulder abduction of 2/5, 
2/5 respectively and bilateral right and left elbow function of 
2/5, 2/5 respectively; sensory deficit of bilateral lateral 
forearms, bilateral thumbs, bilateral index fingers and bilateral 
lateral long fingers, motor weakness of bilateral right and left 
radial wrist extension of 2/5, 2/5 respectively at C6; sensory 
deficit of bilateral long fingers, motor weakness of bilateral 
right and left elbow extension of 2/5, 2/5 respectively, 
bilateral right and left wrist flexion of 2/5, 2/5 respectively 
and bilateral right and left finger extension of 3/5, 3/5 
respectively at C7; sensory deficit of bilateral distal forearms, 
bilateral ulnar side of the ring fingers and bilateral little 
fingers, motor weakness of bilateral right and left finger 
flexion of 3/5, 3/5 respectively at C8; and sensory deficit of 
bilateral medial upper forearms and bilateral arms, motor 
weakness of bilateral right and left long finger flexion of 3/5, 
3/5 respectively, bilateral right and left finger abduction of 
3/5, 3/5 respectively, bilateral right and left finger adduction 
of 3/5, 3/5 respectively, right upper extremity reflexes of 
biceps jerk of 1+ and triceps jerk of 1+, left upper extremity 
reflexes of biceps jerk of 1+ and triceps jerk of 1+.  The 
examiner diagnosed the Veteran with degenerative joint disease of 
the cervical spine with intervertebral disc syndrome with the 
long thoracic nerve the most likely involved nerve.

In February 2008 the Veteran underwent a private examination.  
Examination revealed a palpable objective spasm of the posterior 
cervical, thoracic, and paraspinous muscles.  The examiner noted 
that depending on what level the radiculopathy is occurring, the 
pain and weakness will be experienced in different areas.  Damage 
to the nerve root between the C4 and C5 vertebrae will result in 
pain at the base of the neck that radiates to the shoulder and 
upper arm.  Weakness will be felt in the biceps, with some 
numbness in the shoulders.  Damage to the nerve root at the C5 - 
C6 level will result in pain that radiates from the neck to the 
shoulder and shoulder blade, down the outside of the arm.  
Weakness will be felt in the biceps, with numbness along the 
thumb and index finger.  Damage to the nerve root at C6 - C7 will 
result in pain from the neck and shoulder down the outside 
surface of the arm, to the middle finger.  Weakness will be felt 
in the triceps, with decreased sensation along the back of the 
hand and middle finger.  The physician associated the Veterans 
cervical spine nerve disorder with the Veteran's shoulder 
disorder.  Grip strengths were noted to be significantly reduced.  
The physician noted that this was consistent with significant 
spinal nerve impairment in the neck, some brachial plexus 
impingement and some mild right carpal tunnel impairment.  The 
physician noted palpable objective spasm of the posterior 
cervical, thoracic and paraspinous muscles, the shoulder muscles, 
especially the supraspinalus and rhomboid muscles.  Gentle 
pressure on the trapezius muscles was reported to cause a slight 
tingling in to the hands.  Pressure on the axillae was noted to 
reproduce some of the tingling into the Veteran's hands.  The 
physician noted that these were consistent with brachiai and 
axillary plexus impingement.

In a note from a private physician, dated in August 2008, the 
Veteran was noted to have intervertebral disc syndrome in the 
neck.  He was reported to have had incapacitating episodes of a 
total duration of at least six weeks during the prior 12 months.  
The incapacitation was reported to result in bed rest and 
inability to perform many of the activities of daily living 
including going to the store and socializing.  The Veteran was 
noted to be prescribed five days or more a month of bed rest by 
Dr. J.C.  The physician noted that in addition to these 
prescribed days the Veteran had to take off many more days when 
he was unable to function.  The Veteran was noted to have mild 
impairment of all radicular groups, especially the right C5, C6, 
and C7 spinal nerves.  The physician also noted that the Veteran 
had moderate impairment of the left upper extremity due to the 
C5, C6, C7, and C8 spinal nerves.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
However, where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return the 
report as inadequate for evaluation purposes.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

The Board notes that the Veteran is currently receiving a single 
evaluation for his orthopedic and neurological cervical spine 
disorders.  The Board further notes that the Veteran has not been 
afforded a VA neurological examination regarding the neurological 
components of the Veteran's cervical spine disorder and 
consideration has not been given regarding whether the Veteran's 
cervical spine disorder warrants separate compensable evaluations 
for the neurological components of his cervical spine disorder.  
As such, the Board finds it necessary for the claim to be 
remanded for the Veteran to be afforded a VA neurological 
examination and for consideration to be given regarding whether 
the Veteran's cervical spine disorder warrants separate 
compensable evaluations for the associated neurological symptoms.

In a statement dated in August 2008 the Veteran disagreed with 
the October 2007 rating decision denying entitlement to service 
connection for tinnitus.  To date, the RO has not issued the 
Veteran a Statement of the Case (SOC) with respect to the claim 
for entitlement to service connection for tinnitus.  Under the 
circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:


1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
hemorrhoids found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  The examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should comment on the 
Veteran's report of hemorrhoids in service 
and since service, and opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
hemorrhoids found to be present are related 
to or had its onset during service.  If 
not, the examiner should opine as to 
whether it is at least as likely as not 
that any hemorrhoids found to be present is 
secondary to or aggravated by the service-
connected hypertension.  The rationale for 
all opinions expressed should be provided 
in a legible report.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
Raynaud's disease found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology and opine as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any Raynaud's disease found to be present 
is related to or had its onset during 
service.  If not, the examiner should opine 
as to whether it is at least as likely as 
not that any Raynaud's disease found to be 
present is secondary to or aggravated by 
the service-connected hypertension.  The 
rationale for all opinions expressed should 
be provided in a legible report.  

3.  Schedule the Veteran for a neurological 
examination.  The claims file should be 
reviewed by the examiner, and the report 
should so indicate.  The examiner is asked 
to record the Veteran's reported 
neurological symptomatology associated with 
his service- connected cervical spine 
disorder.

The examiner should render an opinion 
regarding what radicular neurological 
symptomology is associated with the 
Veteran's cervical spine disorder and 
determine whether the Veteran has complete 
paralysis, incomplete paralysis, neuritis, 
or neuralgia, in conjunction with each of 
these conditions (as separately evaluated 
and assessed).  If it is not possible to 
provide any of the information requested 
below, the examiner(s) should state the 
reason(s) why.

a.  If the examiner finds that 
the Veteran has incomplete 
paralysis of any of the three 
aforementioned disorders, then, 
for each such condition, he/she 
should make a specific finding as 
to whether that incomplete 
paralysis is best described as 
mild, moderate, or severe, 
describing the symptomatology 
associated therewith.

b.  The examiner is also 
requested to conduct range of 
motion studies of the affected 
areas, recording those findings 
in the examination report.  
Should any limitation of motion 
be shown, the examiner is 
requested to address whether such 
findings are related to the 
Veteran's service-connected 
cervical spine disorder.

4. The RO must issue the Veteran an SOC 
with respect to his claim of entitlement to 
service connection for tinnitus, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal on 
this issue. The RO should allow the 
appellant the requisite period of time for 
a response.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


